In an action to recover damages for breach of employment contracts, defendant appeals from an order of the Supreme Court, Suffolk County, dated November 20, 1975, which denied its motion for summary judgment. Order reversed, on the law, without costs or disbursements, motion granted, and complaint dismissed. No fact findings were presented for review. Plaintiffs did not have an employment contract for an agreed term. "Hence, standing alone, it was terminable at will, and would not give rise to a cause of action. (Watson v Gugino, 204 NY 535.)” (See Parker v Borock, 5 NY2d 156, 159; see, also, A. S. Rampell, Inc. v Hyster Co., 3 NY2d 369, 375; Reale v International Bus. Machs. Corp., 34 AD2d 936.) Hopkins, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.